




Exhibit 10.11

MANATRON, INC.

EXECUTIVE INCENTIVE PLAN FOR FISCAL 2001

ARTICLE I

DECLARATION

Section 1.

 

Establishment of Plan. The Manatron, Inc. Executive Incentive Plan for
Fiscal 2001 (the "Plan") is established by Manatron, Inc. (the "Company") for
fiscal year 2001, and may be continued, intact or as amended, from year to year,
at the Company's option. The Plan is an annual incentive, performance, and bonus
compensation program for eligible employees of the Company.

         

Section 2.

 

Objectives. The objectives of the Plan are to:

             

(a)

 

Reward the outstanding performance of certain Executive Employees who contribute
significantly to the achievement of the Company's annual objectives; and

             

(b)

 

Facilitate the attraction and retention of superior personnel required for
continued innovation, growth, and profitability.

         

Section 3.

 

Effective Dates. The effective date of the Plan is May 1, 2000. Each provision
of the Plan applies until the effective date of an amendment of that provision.

ARTICLE II

DEFINITIONS

                          The following terms shall have the definition stated,
unless the context requires a different meaning:

Section 1.

 

Pre-Tax Earnings. "Pre-Tax Earnings" shall mean the Company's corporate net
income for the subject fiscal year as shown in the Company's annual audited
financial statements for that fiscal year after all expenses but before the
provision or credit for federal income taxes, adjusted to remove amounts
expended for payments made or to be made pursuant to this Plan.

     

Section 2.

 

Award. "Award" means a contingent right to receive cash following the end of an
Award Year.

     

Section 3.

 

Award Year. "Award Year" means a fiscal year for the Company as designated by
the Committee.

     

Section 4.

 

Appraisal Division Operating Earnings. "Appraisal Division Operating Earnings"
shall mean Appraisal Division revenues less related direct and indirect costs,
less related selling, general and administrative expenses, less intercompany
interest on applicable past due receivables, if any, for the subject year as
shown in the Appraisal Division column of the Company's internal financial
statements. Reference should be made to the detailed internal financial
statement that were prepared for the year ended April 30, 2000 for further
clarification. It does not include any corporate overhead allocations that were
not in the prior year numbers if the format of the internal financial statements
changes for some reason. In addition, it does not include any provision or
credit for federal income taxes and should be adjusted to remove amounts
expended for payments made or to be made pursuant to this plan.

     

Section 5.

 

Software Division Operating Earnings. "Software Division Operating Earnings"
shall mean pretax earnings for the entire Company less Appraisal Division
Operating Earnings for the subject year as shown in the Company's internal
financial statements. It does not include any provision or credit for federal
income taxes and should be adjusted to remove amounts expended for payments made
or to be made pursuant to this plan.

     

Section 6.

 

Committee. "Committee" means the Compensation Committee of the Board of
Directors of the Company which administers the Plan.

     

Section 7.

 

Executive Employee. "Executive Employee" means a full-time senior employee of
the Company or one of the Company's subsidiaries determined by the Committee to
have the potential of a direct and significant impact on the performance of the
Company or to make a substantial contribution to the success of the Company.

     

Section 8.

 

Participant. "Participant" means an Executive Employee determined by the
Committee to be eligible for an Award for the Award Year.

     

Section 9.

 

Plan. "Plan" means the Manatron, Inc. Executive Incentive Plan for Fiscal 2001.

ARTICLE III

PARTICIPATION

Section 1.

 

Designation by Committee. An Executive Employee shall be a Participant in the
Plan for an Award Year when designated as a Participant for that Award Year by
the Committee. Executive Employees selected by the Committee for participation
for the Award Year shall be notified in writing and provided with a copy of this
Plan or with a written summary and explanation of the Plan.

     

Section 2.

 

Participation Limited to One Year. Designation as a Participant in the Plan for
an Award Year is limited to that Award Year. Each Participant must be designated
as a Participant by the Committee for each Award Year to be eligible to
participate in the Plan for that Award Year.

ARTICLE IV

ADMINISTRATION

Section 1.

 

Authority of Committee. The Plan will be administered by the Committee and
(except with respect to his own Award) the Chief Executive Officer of the
Company. If deemed by the Committee to be necessary, the Committee will adopt
rules, policies, and forms for the administration, interpretation, and
implementation of the Plan.

     

Section 2.

 

Determination of Award Amounts. The components of any Award, as listed in
Article V, shall be determined by the Chief Executive Officer and the Committee.
All decisions, determinations, and interpretations of the Chief Executive
Officer and the Committee will be final and binding on all Participants. No
member of the Committee shall be eligible to receive an Award pursuant to the
Plan.

     

Section 3.

 

Limitation on Liability. Neither the Chief Executive Officer, any member of the
Committee, nor any member of the Board of Directors shall be liable for any act
or omission in connection with the performance of such person's duties or the
exercise of such person's discretion related to any act or omission concerning
the operation and administration of the Plan.

ARTICLE V

AWARDS

Section 1.

 

Determination of Participant's Award Potential. Unless modified by the Committee
or the Chief Executive Officer, each Participant's award potential shall be
based on the following:

         (a)          Personal Range. The Participant's maximum potential Award
pursuant to this Plan for an Award Year shall be fifty percent (50%) of the base
salary paid to the Participant during the Award Year.

         (b)          Overall Company Performance. The target financial
performance and other objectives of the Company that will be considered in
determining Awards for the designated company participants are as follows for
Fiscal 2001:

(i)         Pre-Tax Earnings. An Award will be earned if the Company's Pre-Tax
Earnings for the Award Year exceed the minimum threshold of Two Million Dollars
($2,000,000). Twelve percent (12%) of the Company's


Pre-Tax Earnings for the Award Year in excess of the minimum threshold shall be
available for Awards to Participants pursuant to the Plan. Sixty-five percent
(65%) of the Pre-Tax Earnings component of an Award for an Award Year will be
distributed to Participants pro-rata based on each Participant's base salary for
the Award Year with the exception of the Chairman of the Board, in whose case
only one half of his base salary for the Award Year will be used. The remaining
thirty-five percent (35%) of the Pre-Tax Earnings component may be distributed
to Participants based on their achievement of other written performance
objectives, compliance with Company policies and the overall profitability of
the Company as determined pursuant to Section 2 of Article IV ("Discretionary
Portion").

          (ii)          Other Objectives. An Award will also be earned if any of
the following three variables (the "Variables") are achieved, provided that the
Company has Pre-Tax Earnings for the Award Year of at least One Million Dollars
($1,000,000):

          (a)          Line of Credit and Invested Cash Balances. As of
April 30, 2000, the Company's line of credit balance was Four Hundred
Seventy-four Thousand Three Hundred Thirty-six Dollars ($474,336), and the
amount of invested cash was approximately Fifteen Thousand Dollars ($15,000).
Two percent (2%) of any increase in the invested cash as of April 30, 2001, and
any decrease in borrowings outstanding under the line of credit, shall be
available for Awards to Participants pursuant to the Plan. In the event that the
Board of Directors elects to borrow money or use the Company's cash to acquire
another company, purchase the Company's common stock, or to fund any other
significant nonbudgeted item, such amounts will be excluded when calculating any
increase or decrease in the above amounts. In no event will the amount available
for Awards to Participants under this subsection exceed Twenty-five Thousand
Dollars ($25,000) .

          (b)          Receivables. As of April 30, 2000, the Company had Three
Million Seven Hundred Sixty-Two Thousand One Hundred Fifty-Eight Dollars
($3,762,158) of receivables that have been past due for more than 90 days.

Two percent (2%) of any reduction in this amount excluding write-offs, as of
April 30, 2001, shall be available for Awards to Participants pursuant to the
Plan. In no event will the amount available for Awards to Participants under
this subsection exceed Twenty-five Thousand Dollars ($25,000).

          (c)          Sales Forecast. The Company's sales forecast for its
fiscal year ended April 30, 2001, is Twenty-seven Million Five Hundred Thousand
($27,500,000). In the event at least ninety-five percent (95%) of this amount is
achieved, then a total of Ten Thousand Dollars ($10,000) shall be available for
Awards to Participants pursuant to the Plan. In the event more than one hundred
percent (100%) of this amount is achieved, then an additional One Thousand Five
Hundred Dollars ($1,500) for each percentage point in excess of one hundred
percent (100%) shall be available for awards to Participants pursuant to the
Plan. In no event will the amount available for awards to Participants under
this subsection exceed Twenty-five Thousand Dollars ($25,000).

          Sixty-five percent (65%) of the Variables components of an Award for
an Award Year will be distributed to Participant's pro-rata based on each
Participant's base salary for the Award Year with the exception of the Chairman
of the Board, in whose case only one half of his base salary for the Award Year
will be used. The remaining thirty-five percent (35%) of the total amount of the
Variables component may be distributed to Participants based on their
achievement of other written performance objectives, compliance with Company
policies and the overall profitability of the Company as determined pursuant to
Section 2 of Article IV ("Discretionary Portion").

          (c)          Appraisal Division's Performance. The target financial
performance and other objectives of the Appraisal Division that will be
considered in determining Awards for the designated Appraisal Division
Participants are as follows for Fiscal 2001:

          (i)          Appraisal Division Operating Earnings. An Award will be
earned if the Appraisal Division's Operating Earnings for the Award Year exceed
the minimum threshold of One Million Six Hundred Dollars ($1,600,000). Five
percent (5%) of the first One Million Six Hundred Dollars ($1,600,000) seven
percent (7%) of the next Five Hundred Thousand Dollars ($500,000) and ten
percent (10%) of all other Appraisal Division's Operating Earnings in excess of
Two Million One Hundred Thousand Dollars ($2,100,000) shall be available for
Awards to Participants pursuant to the Plan. Sixty-five percent (65%) of the
Operating Earnings component of an Award for an Award Year will be distributed
to Participants pro-rata based on each Participant's base salary for the Award
Year. The remaining thirty-five percent (35%) of the Operating Earnings
component may be distributed to Participants based on performance objectives,
compliance with company policies and the overall profitability of the Company as
determined pursuant to Section 2 of Article IV ("Discretionary Portion").

          (ii)          Other Objectives. An Award will be earned if any of the
following two variables (the "Variables") are achieved, provided that the
Appraisal Division has Operating Earnings for the Award Year of at least One
Million Dollars ($1,000,000):

          (a)          Allegheny Project and Retention Receivables. As of
April 30, 2000, the Appraisal Division had One Million Eight Hundred Fifty-four
Thousand Three Hundred Ninety-four Dollars ($1,854,394) of Retention Receivables
that it has not been recorded as revenue because the collection of such amounts
is uncertain until the project is completed. Because the completion of the
project on time and near budget is critical to the success of the Company, two
percent (2%) of all Allegheny Retention Receivables collected during Fiscal 2001
shall be available for Awards to Participants pursuant to the Plan.

          (b)          Sales Forecast. The Appraisal Division's forecast for its
fiscal year ended April 30, 2001, is Eleven Million Five Hundred Thousand
($11,500,000). In the event at least ninety-five percent (95%) of this amount is
achieved, then a total of Fifteen Thousand Dollars ($15,000) shall be available
for Awards to Participants pursuant to the Plan. In the event more than one
hundred percent (100%) of this amount is achieved, then an additional Two
Thousand Dollars ($2,000) for each percentage point in excess of one hundred
percent (100%) shall be available for awards to Participants pursuant to the
Plan. In no event will the amount available for awards to Participants under
this subsection exceed Fifty Thousand Dollars ($50,000).

          Sixty-five percent (65%) of the Variables component of an Award for an
Award Year will be distributed to Participant's pro-rata based on each
Participant's base salary for the Award Year. The remaining thirty-five percent
(35%) of the total amount of the Variables component may be distributed to
Participants based on their achievement of other written performance objectives,
compliance with Company policies and the overall profitability of the Company as
determined pursuant to Section 2 of Article IV ("Discretionary Portion").

          (d)          Software Division Performance. The target financial
performance and other objectives of the Software Division that will be
considered in determining Awards for the Designated Software Division
Participants are as follows for Fiscal 2001:

          (i)          Software Division Operating Earnings (Loss). An Award
will be earned if the Software Division's Operating Loss for the Award Year is
less than the minimum threshold of Four Hundred Thousand Dollars ($400,000).
Twenty-five percent (25%) of the Company's Operating Earnings for the Award Year
in excess of the minimum threshold shall be available for Awards to Participants
pursuant to the Plan. Sixty-five percent (65%) of the Operating Earnings
component of an Award for an Award Year will be distributed to Participants
pro-rata based on each Participant's base salary for the Award Year with the
exception of the Chairman of the Board, in whose case only one half of his base
salary for the Award Year will be used. The remaining thirty-five percent (35%)
of the Operating Earnings component may be distributed to Participants based on
their achievement of other written performance objectives, compliance with
Company policies and the overall profitability of the Company as determined
pursuant to Section 2 of Article IV ("Discretionary Portion").

          (ii)          Other Objectives. An Award will be earned if any of the
following three variables (the "Variables") are achieved, provided that the
Software Division's Operating Loss for the Award Year is not more than Four
Hundred Thousand Dollars ($400,000):

          (a)          Sales Forecast. The Software Division's sales forecast
for its fiscal year ended April 30, 2001, is Sixteen Million Dollars
($16,000,000). In the event at least ninety-five percent (95%) of this amount is
achieved, then a total of Twenty Thousand Dollars ($20,000) shall be available
for Awards to Participants pursuant to the Plan. In the event more than one
hundred percent (100%) of this amount is achieved, then an additional Two
Thousand Five Hundred Dollars ($2,500) for each percentage point in excess of
one hundred percent (100%) shall be available for Awards to Participants
pursuant to the Plan. In no event will the amount available for awards to
Participants under this subsection exceed Fifty Thousand Dollars ($50,000).

          (b)          Customer Satisfaction.          In the event that the
Software Division's overall customer satisfaction rating, which is based on the
surveys that will be sent out during the Fiscal Year ending April 30, 2001, is
at least 7.75, than a total of Ten Thousand Dollars ($10,000) shall be available
for Awards to Participants pursuant to the Plan. In the event that the overall
rating is 8.0 or better, than a total of Twenty-five Thousand Dollars ($25,000)
shall be available for Awards to Participants pursuant to the Plan.

          (c)          Revenue Per Employee.          In the event that the
Software Division's Revenue Per Employee is at least $100,000 for the Fiscal
Year ending April 30, 2001, than a total of Twenty Thousand Dollars ($20,000)
shall be available for Awards to Participants pursuant to the Plan.

          Sixty-five percent (65%) of the total amount of the Variables
component of an Award for an Award Year will be distributed to Participant's
pro-rata based on each Participant's base salary for the Award Year with the
exception of the Chairman of the Board, in whose case only one half of his base
salary for the Award Year will be used. The remaining thirty-five percent (35%)
of the total amount of the Variables component may be distributed to
Participants based on their achievement of other written performance objectives,
compliance with Company policies and the overall profitability of the Company as
determined pursuant to Section 2 of Article IV ("Discretionary Portion").

ARTICLE VI

INDIVIDUAL ASSESSMENT AND ADJUSTMENT

Section 1.

 

Participant's Award. The basis for Awards of any Award Year will be achievement
of financial performance targets and other objectives as set forth in this Plan
and, with respect to the Discretionary Portion, as determined in the sole
discretion of the Chief Executive Officer and Committee. If the financial
targets and other objectives are met for the Award Year, the Chief Executive
Officer will calculate and determine the amount of the Award for each
Participant based upon the extent to which the Company's financial performance
targets and other objectives (as determined by the Chief Executive Officer) were
achieved for the Award Year.

     

Section 2.

 

Partial Award. In the event an Executive Employee participates in the Plan for
only part of an Award Year, the Award may be adjusted pro-rata based on the
amount of time for which the Executive Employee was a Participant in the Plan.

ARTICLE VII

PAYMENT OF AWARDS

                          Subject to Article VII, each Award, as finally
determined for the Award Year, shall be paid to the Participant in cash as soon
as administratively feasible following final determination and approval.

ARTICLE VIII

TERMINATION OF EMPLOYMENT

Section 1.

 

Retirement, Death, Disability, or Other Termination. In the event of a
Participant's death, disability, normal retirement, or termination of employment
(unless Section 2 of this Article applies) during an Award Year, payment of the
Award earned for that year will be pro-rated. In the event of death, payment
shall be made to the Participant's designated beneficiary, or if there is no
designated beneficiary, payment shall be made to the Participant's estate.

     

Section 2.

 

Forfeiture. In the event that a Participant is terminated for "cause," the
Participant's entitlement to any Award, including any Award for a prior Award
Year that has not been paid, shall be forfeited and the Award shall be canceled.
For purposes of this Plan, termination shall be considered to be for "cause" if
based upon (a) Participant's conviction of a crime involving moral turpitude or
embezzlement; (b) Participant's willful activities in competition with the
Company or in aid of its competitors; (c) Participant's willful and continued
failure to substantially perform Participant's duties with the Company under
this Plan (other than any such failure resulting from disability), under any
employment agreement with the Company, or otherwise, after a written demand for
substantial performance is delivered to Participant that specifically identifies
the manner in which the Company believes Participant has failed to resume
substantial performance of his or her duties on a continuous basis within 14
calendar days of receiving such demand; or (d) Participant willfully engaging in
conduct that is demonstrably and materially injurious to the Company, monetarily
or otherwise. For purposes of (b), (c) and (d) above, no act, or failure to act,
on Participant's part shall be deemed "willful" unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the action or omission was in the best interest of the Company.

ARTICLE IX

GENERAL PROVISIONS

Section 1.

 

No Right to Participate. Nothing in this Plan will be deemed to give a
Participant or a Participant's legal representative or any other person or
entity claiming under or through a Participant a contract or right to
participate in the benefits of the Plan. The selection of an individual as an
Executive Employee and as a Participant, as well as determination of the amount
of any Award or any other determination relating to the Plan, shall be final and
binding on all parties to this Plan.

     

Section 2.

 

No Employment Right. Participation in this Plan shall not be construed as
constituting a commitment, guarantee, agreement, or understanding of any kind
that the Company will continue to employ any Executive Employee or Participant,
and this Plan shall not be construed as any type of employment contract or
obligation between the Company and an Executive Employee or Participant.

     

Section 3.

 

Nontransferability. Neither a Participant nor any beneficiary of the Participant
shall have any right to assign, transfer, attach, or hypothecate any Award,
potential Award, or right to future payment of any Award or other benefit under
this Plan. Payment of any amount due or to become due under this Plan shall not
be subject to the claims of creditors of the Participant or to execution by
attachment or garnishment or by any other legal or equitable proceeding.

     

Section 4.

 

Withholding. The Company shall have the right to deduct from any payment made
under this Plan all amounts required by federal, state, or local tax laws to be
withheld and shall apply to any payment made under this Plan all applicable
payroll taxes and assessments.

     

Section 5.

 

Change in Capitalization. In the event of a reorganization, merger,
consolidation, or other transaction in which the Company is not the surviving
corporation, or upon the sale of substantially all of the property and assets of
the Company or upon the dissolution or liquidation of the Company, this Plan
will terminate on the effective date of such transaction. Participants shall be
entitled to prompt payment of pro-rated Awards for the Award Year during which
the event occurs unless this Plan continues in whole or in part or a successor
plan is substituted.

                          IN WITNESS WHEREOF, this instrument is executed as an
act of the Company effective as of May 1, 2000.

MANATRON, INC.

By

/s/ Paul R. Sylvester

--------------------------------------------------------------------------------

 

By

/s/ Gene Bledsoe

--------------------------------------------------------------------------------

 

Paul R. Sylvester
     President and Chief Executive Officer

   

Gene Bledsoe, Member, Compensation
          Committee

                   

By

/s/ Harry C. Vorys

--------------------------------------------------------------------------------

 

By

/s/ Stephen C. Waterbury

--------------------------------------------------------------------------------

 

Harry C. Vorys, Member,
Compensation Committee

   

Stephen C. Waterbury, Member
Compensation Committee